IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


AUUE, INC.                                 :   No. 327 WAL 2021
                                           :
                                           :
             v.                            :   Petition for Allowance of Appeal from
                                           :   the Order of the Commonwealth
                                           :   Court
BOROUGH OF JEFFERSON HILLS                 :
ZONING HEARING BOARD                       :
AND BOROUGH OF JEFFERSON HILLS;            :
AND 68 RESIDENTS OF JEFFERSON              :
HILLS                                      :
                                           :
                                           :
PETITION OF: BOROUGH OF                    :
JEFFERSON HILLS                            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of June, 2022, the Petition for Allowance of Appeal is

DENIED.